                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                     :
STEVEN MARTYNUSKA
                                     :

     v.                              :   Civil Action No. DKC 19-660

                                     :
BWW LAW GROUP, LLC, et al.
                                     :

                           MEMORANDUM OPINION

     Plaintiff    Steven   Martynuska,    proceeding   pro    se,    filed   a

motion for temporary restraining order, permanent injunction, and

demand to strike pleading on March 14, 2019 (ECF No. 7),1 an amended

motion for temporary restraining order, permanent injunction, and

request for emergency hearing on March 19, 2019 (ECF No. 8), and

a request for an ex parte hearing on March 19, 2019 (ECF No. 9).

Plaintiff   seeks    a   court   order   halting   foreclosure      activity,

although his papers are very unclear as to the property and the

status of any foreclosure proceedings.

     Temporary      restraining    orders    (“TRO”)    and    preliminary

injunctions are “extraordinary remedies involving the exercise of

very far-reaching power to be granted only sparingly and in limited

circumstances.”     MicroStrategy Inc. v. Motorola, Inc., 245 F.3d




     1 Although deposited in the night drop box on Thursday March
14, 2019 at 7:33 p.m., the motion was not entered by the clerk
until Monday March 18, 2019 at 2:42 p.m.      The motion did not
mention any imminent foreclosure action.
335, 339 (4th Cir. 2001).        According to the Supreme Court of the

United States, the party seeking the preliminary injunction or TRO

must demonstrate that: (1) he is likely to succeed on the merits

“by a clear showing”; (2) he is likely to suffer irreparable harm

in the absence of preliminary relief; (3) the balance of equities

tips in his favor; and (4) preliminary injunctive relief is in the

public interest.      Winter v. Natural Res. Def. Council, Inc., 555

U.S. 7, 20-24 (2008); Real Truth About Obama, Inc. v. FEC, 575

F.3d 342, 346–47 (4th Cir. 2009), vacated on other grounds, 559

U.S. 1089 (2010).      Here, on the basis of Plaintiff’s motion for

TRO and a review of the pending motion to dismiss, the court cannot

conclude that Plaintiff has made or can make the showing necessary

to justify the extraordinary relief requested.          In particular,

Plaintiff cannot demonstrate that he is likely to succeed on the

merits.   Accordingly, Plaintiff’s requested emergency relief will

be denied.

       Moreover, “[n]otice is not required for a TRO, but . . . the

movant himself, in the case of a pro se party, must ‘certif[y] in

writing any efforts made to give notice and the reasons why

[notice] should not be required.’”       Sci. Sys. & Applications, Inc.

v. United States, No. PWG-14-2212, 2014 WL 3672908, at *3 (D.Md.

July    22,   2014)   (quoting    Fed.R.Civ.P.   65(b)(1)(B)).   Here,
                                     2
Plaintiff filed his motion for TRO seeking to halt the foreclosure

after business hours on March 14, the day before the foreclosure

was scheduled to take place according to Defendant’s motion to

dismiss.    (ECF No. 5).       Although Plaintiff purports to provide

notice through service of the motion for TRO, alerting Defendants

so close to the scheduled foreclosure is insufficient.                 “The

requirements of Rule 65(b)(1) are not merely technical niceties

that a court may easily disregard, but rather crucial safeguards

of due process.”        Franklin v. BWW Law Grp. LLC, No. CV DKC 16-

0455, 2016 WL 9724972, at *1 (D.Md. Apr. 4, 2016) (citation

omitted).       The court declines to wield its equitable power under

these circumstances.

     Plaintiff also requests an ex parte hearing to “explain to

the Judge what happened to [his] filing.”          (ECF No. 9).     “It is

settled beyond peradventure that, in our system of justice, ex

parte judicial proceedings . . . are greatly disfavored. The

conduct    of    such   proceedings   present   substantial   due   process

concerns, and our courts are necessarily and properly reluctant to

participate in them.”        RZS Holdings AVV v. PDVSA Petroleo S.A.,

506 F.3d 350, 357 (4th Cir. 2007).        Further, the Code of Judicial

Conduct for United States Judges, Canon 3(A)(4), states that “a

judge should not “permit, or consider ex parte communications . .
                                      3
. concerning a pending or impending matter[.]”   The reasons set

forth in Plaintiff’s motion do not constitute grounds for an ex

parte hearing and Plaintiff’s motion will be denied.   A separate

order will follow.



                                             /s/
                                   DEBORAH K. CHASANOW
                                   United States District Judge




                               4
